DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
Currently claims 1-21 are canceled and claims 22-43 are new, resulting in claims 22-43 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the white infrared reflective pigment” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 22 refers to a first white reflective infrared reflective pigment.
Claim 24 recites the limitation “parts per hundred parts resin” in lines 2-3. There is insufficient antecedent basis for the recitation of “resin” in the claim. It is unclear whether “resin” refers to the first composition or the first polymer.
Claim 25 recites the limitation “the non-white infrared transparent pigment” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 22 refers to both a first non-white infrared transparent pigment and a second non-white infrared transparent pigment.
Claim 25 recites the limitation “parts per hundred parts resin” in lines 2-3. There is insufficient antecedent basis for the recitation of “resin” in the claim. It is unclear whether “resin” refers to the second composition or the second polymer.
Claim 36 recites the limitation “parts per hundred parts resin” in line 3. There is insufficient antecedent basis for the recitation of “resin” in the claim. It is unclear whether “resin” refers to the first composition and/or second composition or the first polymer and/or second polymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-26 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)1 in view of Greb (US 2010/0242793)1.
With respect to claims 22 and 30-31, Decker teaches coating compositions and cured coatings deposited on a substrate, as well as multi-component composite coating systems (paragraph [0002]). The cured coatings and multi-component composite coatings exhibit a desired color and are solar reflective (paragraph [0002]). The multi-component composite coatings comprise (a) a first coating (cured second composition) exhibiting a CIELAB L* value of no more than 50 and a total solar reflectance of at least 15% deposited from a composition (second composition) comprising: (i) a film-forming resin (second polymer); (ii) an infrared reflective pigment, (iii) an infrared transparent pigment (second infrared transparent pigment), and (iv) a pigment dispersant; and (b) a second coating (cured first composition) deposited beneath at least a portion of the first coating (cured second composition) (the cured second composition forming an outer layer), the second coating (cured first composition) being deposited from a composition (first composition) comprising (i) a film-forming resin (first polymer); an infrared reflective flake pigment, and (iii) an infrared reflective inorganic oxide pigment (first infrared reflective pigment) (second composition differs from first composition) (paragraph [0011]).
The infrared reflective pigment can be colored or essentially colorless, translucent, or opaque (paragraph [0025]). Examples of suitable colored and/or opaque infrared-reflective pigments include, for example, inorganic oxides, and exemplary colors include, for example, white, as is the case with titanium dioxide (first white infrared reflective pigment) (paragraphs [0027], [0035]). The infrared transparent pigments (second infrared transparent pigment) include many non-white pigments as disclosed in paragraph [0040] of Decker. Examples of suitable textile substrates are fibers, yarns, threads, knits, wovens, nonwovens, and garments (paragraph [0091]).
A method of forming a coating film comprises applying a coating composition to the surface of a substrate or article to be coated, coalescing the coating composition to form a substantially continuous film and then curing the thus obtained coating (paragraph [0095]). In Examples 39-54 coating layer combinations were prepared using the primer (first composition) and topcoat (second composition) combinations of Table 17 (paragraph [0114]). The topcoat (second composition) was applied after the primer (first composition) had been cured (paragraph [0114]).
Decker is silent as to the second coating (cured first composition) comprising a first non-white infrared transparent pigment.
Greb teaches substantially dark pigments which are able to reflect IR radiation, methods of producing them, and the use thereof (paragraph [0001]). In a preferred variant the invention includes adding IR-transparent dark color pigments (paragraphs [0114]-[0117]). Application of media with the pigments of Greb possess a largely dark appearance (paragraph [0133]). The degree of darkness of the media may be increased further where appropriate by means of further addition of color pigments such as IR-transparent pigments, examples being Paliogen black (paragraph [0133]).
Since both Decker and Greb teach media comprising IR reflecting pigments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the second coating (cured first composition) of Decker to include a Paliogen black IR-transparent pigment in order to achieve the desired degree of darkness of the coating.

With respect to claim 23, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches the film-forming resin (first and second polymer) can be selected from acrylic polymers, polyester polymers, polyurethane polymers, polyamide polymers, polyether polymers, polysiloxane polymers, copolymers thereof, and mixtures thereof (paragraph [0023]).

With respect to claim 24, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches the infrared reflective pigment (first white infrared reflective pigment) is present in the foregoing coating compositions in an amount of at least 1% by weight, at least 2% by weight, at least 3% by weight, or, in some cases, at least 5% by weight, at least 6% by weight, or at least 10% by weight, based on the total solids of the coating composition (paragraph [0038]). In certain embodiments, the infrared reflective pigment (first white infrared reflective pigment) is present in the foregoing coating compositions in an amount of no more than 50% by weight, no more than 25% by weight, or, in some cases, no more than 15% by weight, based on the total solids weight of the coating composition (paragraph [0038]). Often, the infrared reflective pigment (first white infrared reflective pigment) is present in the foregoing compositions in an amount greater than 5% by weight, based on the total weight of the coating composition, such as greater than 5% to 15% by weight, based on the total weight of the coating composition (paragraph [0038]). Decker further teaches it was surprising to discover that colored and/or opaque infrared reflective pigments (first white infrared reflective pigment) could be used in such amounts without causing an unacceptable change in the color of the resulting cured coating as compared to a control coating (paragraph [0038]).
Example 5 in Table 1 has a total resin amount of 7 grams (3.35g polyol solution + 2.66g isocyanate solution + 0.99g catalyst solution) and 0.62 grams reflective pigment (Table 1). This results in 8.86 parts per hundred parts resin (0.62g/7g * 100).

With respect to claim 25, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches the amount of infrared transparent pigment (second non-white infrared transparent pigment) in the foregoing coating compositions is at least 0.1% by weight, such as at least 1% by weight, at least 2% by weight, at least 3% by weight, or, in some cases, at least 5% by weight or at least 100% by weight, based on the total solids weight of the coating composition (paragraph [0047]). In certain embodiments, the infrared transparent pigment (second non-white infrared transparent pigment) is present in the foregoing composition in an amount of no more than 50% by weight, no more than 25% by weight, or, in some cases, no more than 15% by weight, based on the total solids weight of the coating composition (paragraph [0047]).
Example 5 in Table 1 has a total resin amount of 7 grams (3.35g polyol solution + 2.66g isocyanate solution + 0.99g catalyst solution) and 2.55 infrared transparent pigment (Table 1). This results in 36.4 parts per hundred parts resin (2.55g/7g * 100).

With respect to claim 26, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches that in certain embodiments, particularly those in which it is desired that the coating deposited from the composition exhibit a dark color, the infrared transparent pigment (second non-white infrared transparent pigment) comprises an infrared transparent black pigment (paragraph [0042]). As discussed in the rejection of claim 22 above, the combination of Decker in view of Greb utilizes a Paliogen black IR-transparent pigment in the modified second coating (cured first coating).



Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)2 in view of Greb (US 2010/0242793)1 as applied to claim 22 above, and further in view of Brooks (US 4587997)1.
With respect to claims 27-28, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches the coating may be an architectural coating composition (paragraph [0019]).
Decker in view of Greb is silent as to the method further comprising weaving or knitting the fibrous substrate to form a woven or knitted textile.
Brooks teaches woven screen fabrics such as those used for insect screens in windows and doors and also to block out undesirable light and glare but at the same time to emit as much air as possible and some desirable light (col. 1, lines 4-8). The warp yarns and weft yarns have been coated and pigmented, heat, light, and UV stabilized (col. 2, lines 32-35 and col. 2, line 66 – col. 3, line 3). The coated fiberglass yarn is in the warp direction and are woven over and under the individual fill strands (col. 3, lines 39-45).
Since both Decker in view of Greb and Brooks teach coated yarns that provide protection from sunlight it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coated yarns of Decker in view of Greb to be woven as described in Brooks in order to provide a woven screen fabric for use in windows that blocks out undesirably light and glare but at the same time emits as much air as possible as well as some desirable light.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)3 in view of Greb (US 2010/0242793)1 as applied to claim 22 above, and further in view of Taylor (US 4474830).
With respect to claim 29, Decker in view of Greb teaches all the limitations of claim 22 above. Decker further teaches examples of suitable substrates include textile substrates such as fibers (paragraph [0091]). The coating composition can be applied to a substrate by any of a variety of methods (paragraph [0094]).
Decker in view of Greb is silent as to the coatings being applied by passing the yarn through a die.
Taylor teaches a method of forming two or more coating layers on a fiber (col. 1, lines 6-7). In the technique a fiber is passed through a first coating die and thereafter into a second coating die located near the exit of the first die (col. 1, lines 64-68). The second coating liquid flows onto the fiber through a clearance between the first and second dies (col. 2, lines 1-13). The clearance is sufficiently small in the vicinity in the point of application so that substantially all the second coating liquid flows directly onto the fiber without recirculation (col. 2, lines 1-13). In this manner, instabilities and nonuniformities associated with prior art techniques is substantially eliminated.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the coating process of Decker in view of Greb to include passing the yarn through a first die to apply the lower coating and then a second die with low clearance to apply the upper coating in order to eliminate instabilities and nonuniformities in the process and the resulting coatings.

Claims 32-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)4 in view of Greb (US 2010/0242793)1, Suzuki (US 8202616), and Holt (US 2009/0054574).
With respect to claims 32-38, Decker teaches coating compositions and cured coatings deposited on a substrate, as well as multi-component composite coating systems (paragraph [0002]). The cured coatings and multi-component composite coatings exhibit a desired color and are solar reflective (paragraph [0002]). The multi-component composite coatings comprise (a) a first coating (cured second composition) exhibiting a CIELAB L* value of no more than 50 and a total solar reflectance of at least 15% deposited from a composition (second composition) comprising: (i) a film-forming resin; (ii) an infrared reflective pigment, (iii) an infrared transparent pigment (second infrared transparent pigment), and (iv) a pigment dispersant; and (b) a second coating (cured first composition) deposited beneath at least a portion of the first coating (cured second composition), the second coating (cured first composition) being deposited from a composition (first composition) comprising (i) a film-forming resin; an infrared reflective flake pigment, and (iii) an infrared reflective inorganic oxide pigment (first infrared reflective pigment) (paragraph [0011]).
The infrared reflective pigment can be colored or essentially colorless, translucent, or opaque (paragraph [0025]). Examples of suitable colored and/or opaque infrared-reflective pigments include, for example, inorganic oxides, and exemplary colors include, for example, white, as is the case with titanium dioxide (first white infrared reflective pigment) (paragraphs [0027], [0035]). The infrared transparent pigments (second infrared transparent pigment) include many non-white pigments as disclosed in paragraph [0040] of Decker. Examples of suitable textile substrates are fibers, yarns, threads, knits, wovens, nonwovens, and garments (paragraph [0091]).
The term “infrared reflective pigment” refers to a pigment that, when included in a coating composition, provides a cured coating with a reflectance of near-infrared radiation, which as used herein refers to light energy having a wavelength of 700 to 2500 nanometers, is greater than a cured coating deposited in the same manner from the same composition but without the infrared reflective pigment (paragraph [0024]). In some cases, the coating composition comprises the infrared reflective pigment in an amount sufficient to provide a cured coating that has a solar reflectance in the range of 700 to 2500 nanometers that is at least 10 or, in some cases, at least 15 percentage points higher than a coating in which the infrared reflective pigment is not present (paragraph [0024]). The lowest solar reflectance in the range of 700 to 2500 nanometers a coating without the infrared reflective pigment can have is 0%, therefore based on the teachings of Decker the coating comprising the infrared reflective pigment has a solar reflectance in the range of 700 to 2500 nanometers of at least 15%.
The solar reflectance in the range of 700 to 2500 nm range of Decker substantially overlaps the claimed range in the instant claim 32. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Decker, because overlapping ranges have been held to establish prima facie obviousness.
A method of forming a coating film comprises applying a coating composition to the surface of a substrate or article to be coated, coalescing the coating composition to form a substantially continuous film and then curing the thus obtained coating (paragraph [0095]). In Examples 39-54 coating layer combinations were prepared using the primer (first composition) and topcoat (second composition) combinations of Table 17 (paragraph [0114]). The topcoat (second composition) was applied after the primer (first composition) had been cured (paragraph [0114]).
Decker is silent as to the second coating (cured first composition) comprising a first non-white infrared transparent pigment.
Greb teaches substantially dark pigments which are able to reflect IR radiation, methods of producing them, and the use thereof (paragraph [0001]). In a preferred variant the invention includes adding IR-transparent dark color pigments (paragraphs [0114]-[0117]). Application of media with the pigments of Greb possess a largely dark appearance (paragraph [0133]). The degree of darkness of the media may be increased further where appropriate by means of further addition of color pigments such as IR-transparent pigments, examples being Paliogen black (paragraph [0133]).
Since both Decker and Greb teach media comprising IR reflecting pigments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the second coating (cured first composition) of Decker to include a Paliogen black IR-transparent pigment in order to achieve the desired degree of darkness of the coating.
Decker in view of Greb is silent as to the film-forming resins of the first and second coatings (cured second and first compositions) being plastisol.
Suzuki teaches a dark color sheet-like body having light reflection properties in a near-infrared region (col. 1, lines 7-17). The dark color sheet-like body is a synthetic resin sheet-like body and comprises a surface layer (A) receiving solar radiation and a reflection layer (B) (col. 2, lines 60-64). Suzuki further teaches that from the viewpoint of texture, light resistance, and processability, a polyvinyl chloride-based resin, a polyurethane-based resin, and a thermoplastic elastomer-based resin are preferable (col. 4, lines 55-58). When a polyvinyl chloride resin is used as the synthetic resin, the same polyvinyl-based resin is preferably used for both the surface layer (A) and the reflection layer (B) (col. 5, lines 25-28). An emulsion polymerization method whose product results in a paste plastisol when blended with a plasticizer is preferred as the polyvinyl chloride (col. 5, lines 25-40). A common plasticizer used for polyvinyl chloride-based resins include phthalate-ester based plasticizers (col. 5, lines 41-54).
Since both Decker in view of Greb and Suzuki teach dark color two layer bodies having  light reflection properties in a near-infrared region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the film-forming resins of the first and second coatings (cured second and first compositions) of Decker in view of Greb to be a polyvinyl chloride plastisol comprising a phthalate-ester plasticizer, a polyurethane-based resin, or a thermoplastic elastomer-based resin in order to provide desirably texture, light resistance, and processability.
With respect to the specific resin used, as discussed above Suzuki teaches a polyvinyl chloride plasticizer, a polyurethane-based resin, and a thermoplastic elastomer-based resin are suitable as the resin of the layers. To one of ordinary skill in the art it would have been obvious to try the above resins in order to determine which provides the desired texture, light resistance, and processability. See MPEP 2143.
Decker further teaches that the compositions have a viscosity that is suitable for application by spraying at ambient conditions, however Decker in view of Greb and Suzuki is silent as to the first coating (second composition) and the second coating (first composition) having a viscosity of about 5000 centipoise or less as measured with a Brookfield RTV at 20 RPM.
Holt teaches polyvinylchloride (PVC) plastisols which include esters of 2,2,4-trimethyl-1,3-pentane diol (TMPD) for reducing the viscosity of plastisols (paragraphs [0001]). Historically, plasticizers have been used in plastisol formulations to reduce the viscosity of the plastisol formed (paragraph [0002]). The resultant plastisol also exhibited excellent viscosity stability (paragraph [0002]). Indoor Air Quality (IAQ) concerns and Volatile Organic Content (VOC) regulations over the past 10 years have greatly increased pressure on volatile compounds in vinyl and other compounds (paragraph [0002]). New compounds are thus needed to make low VOC plastisols that produce low emissions polyvinyl chloride (PVC) products (paragraph [0002]). The invention of Holt relates to low volatile organic content (VOC) compositions, such as polyvinyl chloride (PVC) plastisols, that include low VOC viscosity reducing (LVVR) compounds (paragraph [0012]). The various viscosity reducing compounds can be added to the plastisols at a range of about 1.0% to about 30%, or at a range or about 2.0% to about 20%, or even at a range of from about 3.0% to about 15% by weight (paragraph [0018]).
The compounds can be used to produce PVC plastisols with low initial viscosity and excellent viscosity stability (paragraph [0020]). They are high boiling materials and allow the plastisol user to operate a low VOC process (paragraph [0020]). In addition, the low volatility produces more finished product per batch because fewer raw materials are lost to the atmosphere within the manufacturing process resulting in a more efficient process (paragraph [0020]). The plastisols according to the invention can be used in fabric coatings (paragraph [0023]). Example 4 has a Brookfield viscosity at 20 rpm after 1 hour of 2500 cps (Table 3).
The amount of viscosity reducing agent range of Holt substantially overlaps the claimed range in the instant claim 36. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Holt, because overlapping ranges have been held to establish prima facie obviousness.
Since both Decker in view of Greb and Suzuki teach fibers coated with PVC plastisol and a plasticizer, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the PVC plastisol in both coatings to include the viscosity reducing agent disclosed by Holt in the amounts provided by Holt in order to provide a plastisol with a low initial viscosity, excellent viscosity stability, and more finished product per batch due to the low VOC process, resulting in a Brookfield viscosity of 2500 cps at 20 rpm.

Claims 39 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)5 in view of Greb (US 2010/0242793)1, Suzuki (US 8202616), and Brooks (US 4587997).
With respect to claims 39 and 43, Decker teaches coating compositions and cured coatings deposited on a substrate, as well as multi-component composite coating systems (paragraph [0002]). The cured coatings and multi-component composite coatings exhibit a desired color and are solar reflective (paragraph [0002]). The multi-component composite coatings comprise (a) a first coating (cured second composition) exhibiting a CIELAB L* value of no more than 50 and a total solar reflectance of at least 15% deposited from a composition (second composition) comprising: (i) a film-forming resin; (ii) an infrared reflective pigment, (iii) an infrared transparent pigment (second infrared transparent pigment), and (iv) a pigment dispersant; and (b) a second coating (cured first composition) deposited beneath at least a portion of the first coating (cured second composition), the second coating (cured first composition) being deposited from a composition (first composition) comprising (i) a film-forming resin; an infrared reflective flake pigment, and (iii) an infrared reflective inorganic oxide pigment (first infrared reflective pigment) (paragraph [0011]).
The infrared reflective pigment can be colored or essentially colorless, translucent, or opaque (paragraph [0025]). Examples of suitable colored and/or opaque infrared-reflective pigments include, for example, inorganic oxides, and exemplary colors include, for example, white, as is the case with titanium dioxide (first white infrared reflective pigment) (paragraphs [0027], [0035]). The infrared transparent pigments (second infrared transparent pigment) include many non-white pigments as disclosed in paragraph [0040] of Decker. Examples of suitable textile substrates are fibers, yarns, threads, knits, wovens, nonwovens, and garments (paragraph [0091]).
The term “infrared reflective pigment” refers to a pigment that, when included in a coating composition, provides a cured coating with a reflectance of near-infrared radiation, which as used herein refers to light energy having a wavelength of 700 to 2500 nanometers, is greater than a cured coating deposited in the same manner from the same composition but without the infrared reflective pigment (paragraph [0024]). In some cases, the coating composition comprises the infrared reflective pigment in an amount sufficient to provide a cured coating that has a solar reflectance in the range of 700 to 2500 nanometers that is at least 10 or, in some cases, at least 15 percentage points higher than a coating in which the infrared reflective pigment is not present (paragraph [0024]). The lowest solar reflectance in the range of 700 to 2500 nanometers a coating without the infrared reflective pigment can have is 0%, therefore based on the teachings of Decker the coating comprising the infrared reflective pigment has a solar reflectance in the range of 700 to 2500 nanometers of at least 15%.
The solar reflectance in the range of 700 to 2500 nm range of Decker substantially overlaps the claimed range in the instant claims 39 and 43. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Decker, because overlapping ranges have been held to establish prima facie obviousness.
A method of forming a coating film comprises applying a coating composition to the surface of a substrate or article to be coated, coalescing the coating composition to form a substantially continuous film and then curing the thus obtained coating (paragraph [0095]). In Examples 39-54 coating layer combinations were prepared using the primer (first composition) and topcoat (second composition) combinations of Table 17 (paragraph [0114]). The topcoat (second composition) was applied after the primer (first composition) had been cured (paragraph [0114]).
Decker is silent as to the second coating (cured first composition) comprising a first non-white infrared transparent pigment.
Greb teaches substantially dark pigments which are able to reflect IR radiation, methods of producing them, and the use thereof (paragraph [0001]). In a preferred variant the invention includes adding IR-transparent dark color pigments (paragraphs [0114]-[0117]). Application of media with the pigments of Greb possess a largely dark appearance (paragraph [0133]). The degree of darkness of the media may be increased further where appropriate by means of further addition of color pigments such as IR-transparent pigments, examples being Paliogen black (paragraph [0133]).
Since both Decker and Greb teach media comprising IR reflecting pigments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the second coating (cured first composition) of Decker to include a Paliogen black IR-transparent pigment in order to achieve the desired degree of darkness of the coating.
Decker in view of Greb is silent as to the film-forming resins of the first and second coatings (cured second and first compositions) being plastisol.
Suzuki teaches a dark color sheet-like body having light reflection properties in a near-infrared region (col. 1, lines 7-17). The dark color sheet-like body is a synthetic resin sheet-like body and comprises a surface layer (A) receiving solar radiation and a reflection layer (B) (col. 2, lines 60-64). Suzuki further teaches that from the viewpoint of texture, light resistance, and processability, a polyvinyl chloride-based resin, a polyurethane-based resin, and a thermoplastic elastomer-based resin are preferable (col. 4, lines 55-58). When a polyvinyl chloride resin is used as the synthetic resin, the same polyvinyl-based resin is preferably used for both the surface layer (A) and the reflection layer (B) (col. 5, lines 25-28). An emulsion polymerization method whose product results in a paste plastisol when blended with a plasticizer is preferred as the polyvinyl chloride (col. 5, lines 25-40). A common plasticizer used for polyvinyl chloride-based resins include phthalate-ester based plasticizers (col. 5, lines 41-54).
Since both Decker in view of Greb and Suzuki teach dark color two layer bodies having  light reflection properties in a near-infrared region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the film-forming resins of the first and second coatings (cured second and first compositions) of Decker in view of Greb to be a polyvinyl chloride plastisol comprising a phthalate-ester plasticizer, a polyurethane-based resin, or a thermoplastic elastomer-based resin in order to provide desirably texture, light resistance, and processability.
With respect to the specific resin used, as discussed above Suzuki teaches a polyvinyl chloride plasticizer, a polyurethane-based resin, and a thermoplastic elastomer-based resin are suitable as the resin of the layers. To one of ordinary skill in the art it would have been obvious to try the above resins in order to determine which provides the desired texture, light resistance, and processability. See MPEP 2143.
Decker in view of Greb and Suzuki is silent as to the method further comprising weaving or knitting the fibrous substrate to form a woven or knitted textile.
Brooks teaches woven screen fabrics such as those used for insect screens in windows and doors and also to block out undesirable light and glare but at the same time to emit as much air as possible and some desirable light (col. 1, lines 4-8). The warp yarns and weft yarns have been coated and pigmented, heat, light, and UV stabilized (col. 2, lines 32-35 and col. 2, line 66 – col. 3, line 3). The coated fiberglass yarn is in the warp direction and are woven over and under the individual fill strands (col. 3, lines 39-45).
Since both Decker in view of Greb and Suzuki and Brooks teach coated yarns that provide protection from sunlight it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coated yarns of Decker in view of Greb to be woven as described in Brooks in order to provide a woven screen fabric for use in windows that blocks out undesirably light and glare but at the same time emits as much air as possible as well as some desirable light.

With respect to claim 41, Decker in view of Greb, Suzuki, and Brooks teaches all the limitations of claim 39 above. Decker further teaches that examples of suitable textile substrates are fibers, yarns, threads, knits, wovens, nonwovens and garments composed of polyester, modified polyester, polyester blend, nylon, viscose, polyamide, polyamide blend, polyacrylonitrile, triacetate, acetate, polycarbonate, polypropylene, polyvinyl chloride, polyester microfibers (polymer yarn) and glass fiber fabric (paragraph [0091]).

With respect to claim 42, Decker in view of Greb, Suzuki, and Brooks teaches all the limitations of claim 39 above. With respect to the fibrous substrate of Decker in view of Greb and Suzuki being in the warp, weft, or warp and weft of the woven as disclosed in Brooks, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the three options in order to determine which provided the desired infrared light reflective properties and final color. See MPEP 2143.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker (US 2010/0047620)6 in view of Greb (US 2010/0242793)1, Suzuki (US 8202616), and Brooks (US 4587997) as applied to claim 39 above, and further in view of Jakobi (US 2004/0191540)1.
With respect to claim 40, Decker in view of Greb, Suzuki, and Brooks teaches all the limitations of claim 39 above.
Decker in view of Greb, Suzuki, and Brooks is silent as to the second coating (first cured composition) having a higher reflectivity than the first coating (second cured composition).
Jakobi teaches a first layer reflective coating applied to a substrate and a second reflective coating applied to the first coating, wherein the first coating is more IR reflective than the second coating (paragraphs [0025], [0030], [0032]) in order to reflect any IR energy external to the substrate and thus reduces the effect IR energy has on a temperature of the substrate and the interior space (paragraph [0008], [0032]).
Since both Decker in view of Greb, Suzuki, and Brooks teach two layer IR reflective coatings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the layers of Decker in view of Greb, Suzuki, and Brooks so that the second coating (first cured composition) has a higher IR reflectivity than the first coating (second cured composition) in order to reflect any IR energy external to the substrate and thus reduce the effect IR energy has on the temperature of the substrate and the interior space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        e


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 Cited in IDS
        4 Cited in IDS
        5 Cited in IDS
        6 Cited in IDS